Exhibit 10.1

RESTRICTED STOCK UNIT
AWARD AGREEMENT
eFunds Corporation
2006 STOCK INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the      day of      , 200     by and between eFunds
Corporation, a corporation incorporated under the laws of the State of Delaware,
United States of America, and      (“Recipient”).

RECITALS:

WHEREAS, the Company has adopted the eFunds Corporation 2006 Stock Incentive
Plan, as the same may be amended from time to time (the “Plan”), pursuant to
which it may grant Awards to Eligible Persons;

WHEREAS, all capitalized and undefined terms used herein shall have the meanings
given to them in the Plan, unless otherwise defined herein; and

WHEREAS, the Recipient has provided or is expected to provide valuable services
to the Company or its Affiliates as an officer, employee or consultant of or to
the Company or any of its Affiliates and the Company desires to recognize the
Recipient for such services by granting to the Recipient an award (the “Award”)
upon and subject to the terms and conditions of this Agreement and the Plan.

NOW THEREFORE the parties hereto agree as follows:



    Section 1. Award.

(a) The Company, effective as of the date of this Agreement, hereby grants to
the Recipient, and the Recipient hereby accepts from the Company, upon the terms
and subject to the conditions, limitations and restrictions set forth in this
Agreement and the Plan, units (the “Restricted Stock Unit”) convertible into
     shares (the “Shares”) of the Company’s Common Stock, par value $0.01 per
share.

(b) Subject to the acceleration and forfeiture provisions set forth below,
33-1/3% of the Restricted Stock Units shall vest and be converted into Shares on
[February 19,      ], [September 19,      ], 33-1/3% shall vest and be converted
into Shares on [February 19,      ], [September 19,      ] and the remaining
portion of the Restricted Stock Units shall vest and be converted into Shares on
[February 19,      ], [September 19,      ]. Any unvested portion of the
Restricted Stock Units shall be immediately forfeited and Recipient shall retain
no residual rights therein whatsoever if Recipient’s employment with or services
to the Company and its Affiliates shall be terminated for any reason other than
a “Qualifying Termination.” As used herein, a “Qualifying Termination” shall
mean Recipient’s death or “Disability” or the involuntary termination of
Recipient’s services by the Company without “Cause” after Recipient shall have
become a “Retiree.” “Qualifying Termination” shall also include Recipient’s
voluntary termination of his or her employment with or services to the Company
and its Affiliates for “Good Reason” following a “Change in Control” or a
termination of Recipient’s employment with or services to the Company and its
Affiliates by the Company (or relevant Affiliate) following a “Change in
Control” and without “Cause.” In the event Recipient’s employment with or
services to the Company or its Affiliates shall be terminated under
circumstances constituting a Qualified Termination, any unvested portion of the
Restricted Stock Units shall vest and be converted into Shares on the date of
such Termination.

Section 2. Definitions.

Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated under
the Exchange Act.

“Cause” shall mean:

(i) Recipient has breached Recipient’s obligations of confidentiality to the
Company or any of its Affiliates or with respect to its or their businesses or
anyone having a business relationship with the Company or any of its Affiliates
(collectively, “Customers”);

(ii) Recipient has otherwise failed to perform Recipient’s duties and does not
cure such failure within thirty (30) days after receipt of written notice
thereof;

(iii) Recipient commits an act, or omits to take action, in bad faith which
results in material detriment to the Company or any of its Affiliates or any of
its or their Customers;

(iv) Recipient has had excessive absences unrelated to illness or vacation
(“excessive” shall be defined in accordance with local employment customs);

(v) Recipient has committed fraud, misappropriation, embezzlement or other acts
of dishonesty in connection with the Company or any of its Affiliates or its or
their businesses or Customers;

(vi) Recipient has been convicted or has pleaded guilty or nolo contendere to
criminal misconduct constituting a felony or gross misdemeanor, which gross
misdemeanor involves a breach of ethics, moral turpitude or immoral or other
conduct reflecting adversely upon the reputation or interest of the Company or
its Affiliates or any of its or their Customers;

(vii) Recipient’s use of narcotics, liquor or illicit drugs has had a
detrimental effect on the performance of Recipient’s responsibilities to the
Company or its Affiliates; or

(viii) Recipient is in default under any agreement between Recipient and the
Company or any of its Affiliates or any of its or their Customers.

A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

(i) any Person or group (as defined in Rule 13d-5 promulgated under the Exchange
Act) of Persons is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities, excluding, at the time of their
original acquisition, from the securities acquired directly or beneficially by
any such Person or group of Persons any securities acquired directly from the
Company or in connection with a transaction described in clause (A) of paragraph
(iii) below;

(ii) the individuals who at the date of this Agreement constitute the Board of
Directors of the Company (the “Board”) and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors as of the date
of this Agreement or whose appointment, election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;

(iii) there is consummated a merger, consolidation or similar transaction (each,
a “Transaction”) involving the Company or any Affiliate of the Company with any
other Person, other than (A) a Transaction which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving Person or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Affiliate of the Company, at least
65% of the combined voting power of the voting securities of the Company or such
surviving Person or any parent thereof outstanding immediately after such
Transaction, or (B) a Transaction effected to implement a recapitalization of
the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the assets of the Company and its
Affiliates, other than a sale or disposition of all or substantially all of the
assets of the Company and its Affiliates to a Person, at least 65% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition.

“Disability” shall mean the termination of Recipient’s employment with or
services to the Company or any of its Affiliates due to Recipient’s permanent
disability as defined by the provisions of the long-term disability plan of
Recipient’s employer at the time of such disability.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean a voluntary decision by Recipient to terminate his or
her employment with or services to the Company and its Affiliates following a
Change in Control because Recipient, as a condition to the continuation of
Recipient’s employment with or services to the Company and its Affiliates, is
required to provide services at a principal site located more than 50 miles from
the principal site at which Recipient provided such services immediately prior
to the Change in Control and Recipient does not wish to undertake any such
relocation. If Recipient agrees to so relocate and subsequently terminates his
or her employment with or services to the Company and its Affiliates, such
termination shall not be considered to have been for Good Reason.

“Person” shall mean any natural person, corporation, limited liability company,
association, partnership (whether general or limited), joint venture, sole
proprietorship, governmental agency, unit, subdivision or municipality, trust,
estate, association, custodian or any other individual or entity, except that
such term shall not include (i) the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, or (iii) an underwriter temporarily
holding securities of the Company as part of a public offering of such
securities.

Recipient shall become a “Retiree” on the date on which (i) the Recipient’s age
is at least fifty-five (55) and (ii) the Recipient shall have completed at least
five (5) years of continuous service with the Company and its Affiliates, or any
other service period that the Committee determines qualifies Recipient as a
Retiree.

Section 3. Issuance of Stock Certificate.

Any Shares into which all or a portion of the Restricted Stock Units are
converted will be transferred by book entry to an account designated by
Recipient (or his or her heirs). Alternatively, Recipient (or his or her heirs)
may request that a stock certificate representing such Shares be issued to
Recipient (or his or her heirs).



    Section 4. Tax Withholding.

In order to provide the Company with the opportunity to claim the benefit of any
income tax deduction which may be available to it upon the conversion of the
Restricted Stock Units, and in order to comply with all applicable income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable income, withholding, social, payroll or other taxes,
which are the sole and absolute responsibility of the Recipient, are withheld or
collected from the Recipient. Recipient may, at the Recipient’s election (the
“Tax Election”), satisfy all or a portion of Recipient’s applicable tax
withholding obligations by (a) electing to have the Company withhold a portion
of the Shares otherwise to be delivered upon conversion of the Restricted Stock
Units having a fair market value equal to the Company’s minimum statutory
withholding rate multiplied by the amount of income recognized by Recipient in
connection with such conversion, (b) delivering to the Company shares of Common
Stock having a fair market value equal to the amount of such taxes or
(c) delivering to the Company cash or a check in the amount of such taxes. The
Tax Election must be made on or before the date that the amount of tax to be
withheld is determined and if Recipient does not affirmatively select another of
the above options, Recipient will be deemed to have elected to satisfy
Recipient’s tax obligations pursuant to option (a) above.



    Section 5. No Transfer.

The Recipient shall not, directly or indirectly, sell, pledge or otherwise
transfer or dispose of any portion of the Restricted Stock Units or the rights
and privileges pertaining thereto, other than by will or the laws of descent and
distribution. Neither the Restricted Stock Units nor the Shares subject thereto
shall be liable for or subject to, in whole or in part, the debts, contracts,
liabilities or torts of the Recipient, nor will they be subject to garnishment,
attachment, execution, levy or other legal or equitable process.



    Section 6. Certain Legal Restrictions.

The Company will not be obligated to sell or issue any Shares upon conversion of
the Restricted Stock Units or otherwise unless the issuance and delivery of such
Shares complies, in the judgment of the Company, with all relevant provisions of
applicable law and other legal requirements including, without limitation, any
applicable securities laws and the requirements of any market or stock exchange
upon which the shares of the Company (including the Shares) may then be listed.
As a condition to the conversion of the Restricted Stock Units, the Company may
require the Recipient to make such representations and warranties as may be
necessary to assure the availability of an exemption from the registration
requirements of any applicable securities laws. The Company shall have no
obligation to the Recipient, express or implied, to list, register or otherwise
qualify any Shares issued to the Recipient pursuant to the conversion of the
Restricted Stock Units. Shares issued upon the conversion of the Restricted
Stock Units may not be transferred except in accordance with applicable
securities laws. At the Company’s election, any certificate evidencing the
Shares issued to the Recipient will bear appropriate legends restricting
transfer under applicable law.



    Section 7. Disputes.

Any dispute arising out of or in connection with this Agreement shall be finally
settled under the commercial rules of the American Arbitration Association by
one or more arbitrators appointed in accordance with such Rules. The place of
arbitration shall be Phoenix, Arizona, U.S.A., and the arbitration shall be
conducted in the English language.



    Section 8. Governing Law.

This Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of Delaware, U.S.A., which shall be the proper law of
this Agreement notwithstanding any rules of conflict of laws or private
international law therein contained under which any other law would be made
applicable.



    Section 9. Payments.

All cash payments hereunder shall be made in United States Dollars unless
another currency is selected at the discretion of the Company. Currency
translations shall be made in accordance with such methods and at such exchange
rates as the Company may determine to be fair and appropriate in its sole
discretion.



    Section 10 Miscellaneous.

The following general provisions shall apply to the Restricted Stock Units
granted pursuant to this Agreement:

(a) Neither the Recipient nor any Person claiming under or through the Recipient
will have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable upon the conversion of the Restricted
Stock Units unless and until certificates representing such Shares have been
issued and delivered or, if Shares may be held in uncertificated form, unless
and until the appropriate entry evidencing such transfer is made in the
stockholder records of the Company; provided, however, that Recipient shall
receive, as additional compensation, payments equivalent to the dividend paid on
a number of shares of the Company’s Common Stock equal to the number of Shares
subject to the Restricted Stock Units during the period prior to their
conversion into the Shares.

(b) Subject to the limitations in this Agreement on the transferability by the
Recipient of the Restricted Stock Units and any Shares issued pursuant thereto,
this Agreement will be binding on and inure to the benefit of the successors and
assigns of the parties hereto.

(c) If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any applicable law, then such provision will be deemed to be
modified to the minimum extent necessary to render it legal, valid and
enforceable, and if no such modification will render it legal, valid and
enforceable, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.

(d) This Agreement, together with the Plan, embodies the complete agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes and preempts any prior written, or prior or contemporaneous oral,
understandings, agreements or representations by or among any of the parties
that may have related to the subject matter hereof in any way. In the event of
any inconsistency or conflict between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern. In the event of any conflict or
any inconsistency between the provisions of this Agreement and any other written
agreement between the Company or its Affiliates and the Recipient regarding the
acceleration of the vesting provisions hereof, the terms of such other agreement
shall govern. Any question of administration or interpretation arising under
this Agreement shall be determined by the Committee, and such determination
shall be final, conclusive and binding upon all parties in interest.

(e) Nothing in this Agreement or the Plan shall be construed as giving the
Recipient the right to be retained as an officer, consultant, advisor, director
or employee of the Company or any of its Affiliates. In addition, the Company or
an Affiliate may at any time dismiss the Recipient, free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

eFunds Corporation

     
By:
 

 
   
Paul F. Walsh
Chairman and
Chief Executive Officer
 




Restricted stock grant date:      

Option Plans/2006 SIP/2007 Key Employee RSU Form

